392 U.S. 663 (1968)
WEST
v.
CALIFORNIA.
No. 1127, Misc.
Supreme Court of United States.
Decided June 17, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF APPEAL OF CALIFORNIA, FOURTH APPELLATE DISTRICT.
William A. Dougherty for petitioner.
Thomas C. Lynch, Attorney General of California, William E. James, Assistant Attorney General, and Richard D. Huffman, Deputy Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded for a hearing as provided in Sims v. Georgia, 385 U. S. 538, and Jackson v. Denno, 378 U. S. 368.
MR. JUSTICE DOUGLAS is of the opinion that the petition for a writ of certiorari should be granted and the case set for oral argument.